ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_04_FR.txt.                                                                                             98




                            DÉCLARATION DE M. LE JUGE SKOTNIKOV

                 [Traduction]

                     1. J’ai voté en faveur des conclusions que la Cour a exposées dans le
                 dispositif de l’arrêt. Je suis toutefois en désaccord avec son raisonne­
                 ment en ce qui concerne la question de l’étendue de la frontière maritime
                 ­convenue entre le Pérou et le Chili.
                     2. Je souscris à la conclusion de la Cour selon laquelle, avant la signa-
                  ture de l’accord de 1954 relatif à une zone frontière maritime spéciale, il
                  existait entre les Parties un accord tacite au sujet d’une frontière maritime
                  qui longeait le parallèle passant par le point où aboutissait en mer leur
                  frontière terrestre. En effet, l’existence d’un tel accord tacite est démon-
                  trée par certains éléments des proclamations de 1947 et de la déclaration
                  de Santiago de 1952. Cet accord a ensuite été cimenté sous forme de traité
                  dans l’accord de 1954 relatif à une zone frontière maritime spéciale, lequel
                  indique qu’il existait déjà entre les Parties une frontière maritime suivant
                  un parallèle (voir arrêt, par. 90 et 91).
                     3. J’admets que l’accord de 1954 relatif à une zone frontière maritime
                  spéciale, qui a consacré l’existence de cet accord tacite, a effectivement
                  laissé subsister quelque incertitude quant à la longueur exacte de la fron-
                  tière maritime (voir ibid., par. 151). Cependant, la Cour aurait pu aborder
                  cette question de la même manière que celle de savoir si la frontière mari-
                  time avait vocation générale ; elle a en effet affirmé à cet égard que
                  « [l’]accord tacite constaté par l’accord de 1954 d[eva]it être compris dans
                  le contexte des proclamations de 1947 et de la déclaration de Santiago
                  de 1952 » (ibid., par. 102). Malheureusement, elle a choisi d’examiner la
                  question de l’étendue de la frontière maritime en dehors de ce contexte.
                     4. Pour étayer sa conclusion selon laquelle la frontière maritime conve-
                  nue ne s’étend pas jusqu’à l’extrémité des zones maritimes revendiquées
                  unilatéralement au moyen des proclamations de 1947 et établies ensuite
                  dans la déclaration de Santiago de 1952, la Cour argue notamment que,
                  étant donné ce qui, dans les années 1950, était généralement considéré
                  comme acceptable sur le plan international en matière de droits en mer, il
                  est peu probable que les Parties aient envisagé que leur frontière maritime
                  s’étende sur une distance de 200 milles marins. Ce raisonnement ne me
                  semble pas convaincant. En premier lieu, les proclamations de 1947 et la
                  déclaration de Santiago de 1952 démontrent que les Parties étaient dispo-
                  sées à faire valoir des revendications maritimes qui, à l’époque, ne bénéfi-
                  ciaient pas de l’acceptation générale. En second lieu, l’établissement, au
                  début des années 1950, d’une frontière maritime entre les Parties sur une
                  distance de 200 milles marins n’aurait pu être interprété que comme un
                  accord inter partes, opposable essentiellement inter se. On voit mal pour-
                  quoi cela serait plus controversable que les revendications énoncées dans

                                                                                            99




5 CIJ1057.indb 195                                                                                1/12/14 08:59

                                   différend maritime (décl. skotnikov)                        99

                 les proclamations de 1947 et dans la déclaration de Santiago de 1952, et
                 censées instituer des zones maritimes de 200 milles marins qu’il fallait
                 défendre contre les Etats tiers.
                     5. La Cour accorde à certains éléments de la pratique des Parties
                 qu’elle a examinés dans l’arrêt, telles les activités halieutiques et les mesures
                 d’exécution, une valeur déterminante pour ce qui est de l’étendue de
                 la frontière maritime convenue. Je ne m’explique cependant pas com­
                 ment l’étendue d’une frontière maritime à vocation générale pourrait être
                 ­déterminée par la capacité que pouvaient avoir les Parties « d’exploiter les
                  ressources de la mer et de prendre des mesures d’exécution » (arrêt,
                  par. 149) à l’époque de la signature de l’accord de 1954, lequel n’a fait que
                  reconnaître la frontière maritime existante.
                     6. Même si l’on adopte le raisonnement de la Cour, la décision de fixer
                  à 80 milles marins la distance sur laquelle s’étend la frontière maritime
                  convenue ne semble pas étayée par les éléments de preuve jugés perti-
                  nents. Ainsi, se fondant sur l’emplacement des stocks de poissons et une
                  estimation raisonnable du rayon d’action des bateaux de pêche de petite
                  taille, la Cour conclut que, au début des années 1950, les embarcations
                  péruviennes auraient pratiqué leurs activités dans un rayon de 60 milles
                  marins du principal port péruvien d’Ilo, soit une distance approximative
                  de 100 milles marins à partir du point de départ de la frontière maritime
                  (voir ibid., par. 108). Ainsi, au vu des éléments de preuve sur lesquels la
                  Cour s’appuie, la pratique des Parties en matière de pêche tend à montrer
                  que la frontière maritime convenue s’étendait sur une distance d’au moins
                  100 milles marins. Quant aux éléments de preuve relatifs à l’emplacement
                  éventuel des stocks de poissons au début des années 1950 (voir ibid.,
                  par. 105 à 107), ils ne démontrent pas de manière convaincante que la
                  frontière maritime s’étendait forcément sur 80 milles marins et non sur
                  quelque autre distance.
                     7. Quoi qu’il en soit, étant donné que les moyens présentés par les Par-
                  ties concernant l’étendue de la frontière maritime convenue ne présen-
                  taient pas toute la clarté voulue au regard de l’importance de la question,
                  j’ai pu me rallier à la majorité et voter en faveur du point 3 du dispositif.
                  

                                                                (Signé) Leonid Skotnikov.




                                                                                              100




5 CIJ1057.indb 197                                                                                   1/12/14 08:59

